internal_revenue_service number release date index number ------------------------------------------------ ----------------------- -------------------------------------- ------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ --------- telephone number ---------------------- refer reply to cc psi b04 plr-111136-13 date date re ---------------------------------------------- --------------------------------------------------- legend ----------------------------------------------------------------------- ------------------------- ------------------------- ------------------------------- -------------------------------- -------------------------- -------------------------- -------------------------------------------------------------------------------------- grantor son spouse child child child trust ----------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------------- -------------------------------------------------------- trust ------------------------------------------------------ date date date date date date date court -------------------------------------------- court state state statute state -------------------- ------------------- -------------------- ------------------------ ----------------------- ----------------------- ---------------------------- --------------------------------------------------------------------------------- ----------------------------------------------------------- --------------- ------------------------------------------------------- -------------- plr-111136-13 dear ----------------- this letter responds to your authorized representative’s letter of date requesting rulings on the gift estate generation-skipping_transfer gst and income_tax consequences of proposed modifications and division of a_trust facts the facts and representations submitted are summarized as follows grantor established a revocable_trust trust on date trust was amended on date trust as amended provides that upon grantor’s death trustees shall divide all of the assets of the trust into as many equal shares as there are children of grantor then living or who if deceased have a wife or descendants then living with each share to be held as a separate trust designated by the name of the beneficiary for whom the separate share was created grantor died on date trustees then divided trust and created a separate trust trust for the benefit of son no further contributions were made to trust after date date is prior to date on date court entered an order changing the corporate trustee for trust on date court entered an order changing the corporate trustee for trust and transferred the situs of trust to state however state law continues to govern the validity and construction of the trust on date court entered an order approving the resignation of the corporate co-trustee confirming the appointment of a successor corporate co-trustee accepting jurisdiction over trust reforming trust to a create a position of investment_advisor and appoint son as the initial investment_advisor and to give the individual trustees the power to remove and replace the corporate trustees article iv paragraph a of trust provides that the trustees in their discretion may pay and distribute all or part of the income of the trust to or for the benefit of son son’s spouse spouse or any one or more of son’s descendants in monthly or other convenient installments and also provides that the trustee must accumulate any undistributed trust income and add it to trust principal article iv paragraph a provides that the trustees in their discretion may make distributions of principal to or for the benefit of any income_beneficiary of the trust for any purpose the trustees consider to be worthwhile and in the best interest of that income_beneficiary including maintenance care support and other worthwhile purposes article iv paragraph a provides that the trustees in their discretion may make distributions of income or principal of the trust to qualifying charitable organizations plr-111136-13 article iv paragraph a provides that any time after son’s death that he has no living child who is less than years old and no living wife who has not remarried the trustees must divide the remaining principal and undistributed_income of the trust into as many equal shares as there are children of son who are then living or who if deceased have issue then living with each share to be held as a separate trust designated by the name of the grandchild of grantor for whom the separate trust is created article iv paragraph b provides that if after the death of a grandchild of grantor there is no living child of grandchild who is less than the trustees will pay and distribute all of the remaining principal and undistributed_income to the then living issue of such grandchild by right of representation article vii paragraph a provides that the trustee has the power to divide the trust or make a distribution from the trust in whole or in part or in_kind and the decision of the trustees as to the value of any asset thereof or the composition of such share shall be conclusive if reached with reasonable care son is currently married to spouse son has three adult children child child and child child does not have any children child and child each have one child both minors each family line has different investment philosophies regarding asset allocation passive versus active investment management and use of alternative investments this led to a desire to invest the trust assets differently among the children’s shares the trustees believe this can be best accomplished through a division of trust into successor trusts the modifications and division of trust in this manner will allow each separate successor trust to be managed and invested according to the best interests child child and child the dispositive terms of each successor trust will be substantially the same as the dispositive terms of trust on date the individual trustees and current beneficiaries of trust filed a petition with court requesting division of the trust property on a pro_rata basis into three separate and distinct shares one for son spouse child child 1’s descendants and charitable organizations one for son spouse child child 2’s descendants and charitable organizations and one for son spouse child and child 3’s descendants and charitable organizations each separate and distinct trust would be administered according to the terms and conditions of trust as modified by court the attorney_general was provided a copy of the petition and did not oppose the relief requested in the petition state statute provides that a trustee may without approval of any court divide a_trust before or after it is funded into two or more separate trusts if the trustee determines that dividing the trust is in the best interest of all persons interested in the trust and will not substantially impair the accomplishment of the purposes of the trust you have requested the following rulings plr-111136-13 the modifications and division of trust into successor trusts will not alter the inclusion_ratio of trust or the successor trusts for gst tax purposes the modifications and division of trust into successor trusts will not create a transfer of property subject_to federal gift_tax under sec_2501 of the internal_revenue_code the modifications and division of trust into successor trusts will not cause any portion of the assets of trust or the successor trusts to be includible in the gross_estate of any beneficiary under sec_2035 sec_2036 sec_2037 or sec_2038 the successor trusts will be treated as separate taxpayers for federal_income_tax purposes pursuant to sec_643 the modifications and division of trust into successor trusts will not result in treating any trust property as paid credited or distributed for purposes of sec_661 or sec_1_661_a_-2 of the income_tax regulations and so will not result in realization of any income gain_or_loss under sec_661 or sec_662 by trust the successor trusts or a beneficiary of any of the trusts in addition the modifications and division of trust into successor trusts will not result in the realization of any income gain_or_loss to trust the successor trusts or a beneficiary of any of those trusts under sec_61 or sec_1001 the modifications and division of trust into successor trusts will result in each successor trust holding its share of trust 1’s property with the same basis as it had when owned by trust at the time of the division into successor trusts under sec_1015 ruling sec_2601 imposes a tax on each generation-skipping_transfer sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip section b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c relating to property includible in the grantor's gross_estate under sec_2038 and sec_2042 plr-111136-13 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter but only if -- the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust in this case trust was created and irrevocable before date it is represented that no additions have been made to trust since date consequently trust is currently exempt from gst tax the proposed modifications and division of trust will result in three trusts one each for the benefit of son spouse and each of son’s children and their issue the dispositive terms of each successor trust will be substantially the same as the dispositive terms of trust although limited to a particular family line each resulting trust will terminate no later than the original termination_date of trust accordingly the proposed modifications and division of trust into the successor trusts will not shift a beneficial_interest to any beneficiary who occupies a lower generation than the person or persons who held the beneficial_interest prior to the modifications and division and will not extend the time for the vesting of any beneficial_interest in a successor trusts beyond the period provided for in trust accordingly based on the facts submitted and the representations made and provided that court issues an order approving the modifications and division of plr-111136-13 trust the modifications and division of trust into successor trusts will not alter the inclusion_ratio of trust or the successor trusts for gst tax purposes ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property transferred is real or personal tangible or intangible in this case trust will be divided into three successor trusts each successor trust will benefit son spouse one of son’s children their issue and charities the dispositive provisions of each successor trust will be substantially the same as the dispositive provisions of trust each resulting trust will terminate no later than the date on which trust terminates based on the facts submitted and the representations made and assuming the transaction is carried out as proposed and is effective under state law we conclude that the modifications and division of trust into successor trusts will not create a transfer of property subject_to federal gift_tax under sec_2501 ruling sec_2033 provides that the value of the gross_estate includes the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2035 provides that if the decedent transferred an interest in property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent's death and the value of the property or interest therein would have been included in the gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if the interest or power had been retained by the decedent on the date of death then the value of the gross_estate shall include the value of any property or interest therein that would have been so included under sec_2035 the gross_estate shall be increased by the amount of any gift_tax paid_by the decedent or his estate on any gift made by the decedent or his spouse during the 3-year period ending on the date of decedent's death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_consideration in money_or_money's_worth by trust or otherwise under which the decedent has retained for his life or for any period not ascertainable without reference to the decedent's death or for any period which does not in fact end before the decedent's plr-111136-13 death - the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_2037 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise if the possession or enjoyment thereof can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of the reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of the property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of the decedent's death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent's death in order for sec_2035 through to apply a decedent must have made a transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth under which the decedent retained an interest in or power over the income or corpus of the transferred property based on the facts submitted and the representations made we conclude that the proposed modifications and division of trust do not constitute a transfer by any beneficiary within the meaning of sec_2035 through the beneficiaries of the successor trusts have the same interests after the modifications and division as they had prior to the modifications and division therefore nothing will be transferred by them by reason of the proposed modifications and division accordingly based upon the facts submitted and the representations made we conclude that the modifications and division of trust into successor trusts will not cause any portion of the assets of trust or the successor trusts to be includible in the gross_estate of any beneficiary under sec_2035 sec_2036 sec_2037 or sec_2038 ruling plr-111136-13 sec_643 provides that for purposes of subchapter_j of chapter of subtitle a under regulations prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 section b of the tax_reform_act_of_1986 provides that sec_643 shall apply to taxable years beginning after date except that in the case of a_trust that was irrevocable on date it shall apply only to that portion of the trust that is attributable to contributions of corpus after date the trustees represent that each successor trust will have different beneficiaries the trustees also represent that no portion of the principal of trust was contributed after date based on the facts submitted and the representations made we conclude that as long as the successor trusts are separately managed and administered they will be treated as separate trusts for federal_income_tax purposes ruling sec_661 provides that in any taxable_year a deduction is allowed in computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year sec_1_661_a_-2 of the income_tax regulations provides that gain_or_loss is realized by the trust or estate or the other beneficiaries by reason of a distribution_of_property in_kind if the distribution is in satisfaction of a right to receive a distribution of a specific dollar amount of specific property other than that distributed or of income as defined under sec_643 and the applicable regulations if income is required to be distributed currently sec_662 provides that there shall be included in the gross_income of a beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year based on the facts submitted and representations made we conclude that the division of trust to create the three separate successor trusts is not a distribution under sec_661 or sec_1_661_a_-2 sec_61 provides that gross_income includes gain derived from dealings in property plr-111136-13 sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 provides that except as otherwise provided in subtitle a the gain_or_loss realized from the exchange of property for cash or for other_property differing materially either in_kind or in extent is treated as income or loss sustained properties exchanged are materially different for purposes of sec_1001 if the properties embody legal entitlements different in_kind or extent or if the properties confer different legal rights and powers 499_us_554 in cottage savings the court held that mortgage loans made to different obligors and secured_by different homes embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id pincite sec_1_1001-1 provides the severance of a_trust is not an exchange of property for other_property differing materially in_kind or extent if i an applicable_state_statute or the governing instrument authorizes or directs the trustee to sever the trust and ii any non-pro rata funding of the separate trusts resulting from the severance whether mandatory or in the discretion of the trustee is authorized by an applicable_state_statute or the governing instrument revrul_56_437 1956_2_cb_507 concluded that the partition of a joint_tenancy in which co-owners of property sever their interests is not a sale_or_exchange in this case trust 1’s assets will be distributed equally among the three successor trusts for the benefit of child child and child each new trust contains an equal share of the assets of trust in addition each successor trust retains a child of son as a beneficiary state statute authorizes the trustees to divide trust and ii any non-pro rata funding of the successor trusts resulting from the modifications and division whether mandatory or in the discretion of the trustee is authorized by the governing instrument accordingly based upon the facts submitted and the representations made we conclude that the proposed modifications and division of trust will not result in the realization of gain_or_loss under sec_61 and sec_1001 ruling sec_1015 provides that if the property was acquired by gift the basis shall be the same as it would be in the hands of the donor or the last preceding owner by whom it was not acquired by gift except that if the basis adjusted for the period before the date of the gift as provided in sec_1016 is greater than the fair_market_value of the property at the time of the gift then for the purpose of determining loss the basis shall be the fair_market_value plr-111136-13 sec_1015 provides that if property is acquired after date by a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized by the grantor on such transfer sec_1_1015-2 provides that in the case of property acquired after date by transfer in trust other than by a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer under the law applicable to the year in which the transfer was made if the taxpayer acquired the property by a transfer in trust this basis applies whether the property be in the hands of the trustee or the beneficiary and whether acquired prior to termination of the trust and distribution of the property or thereafter based upon the facts submitted and representations made we conclude that because sec_1001 does not apply to the division of the trust assets under sec_1015 the basis of the trust assets will be the same after the modifications and division of trust as the basis of those assets before the modifications and division the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely _____________________________ lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes
